EXHIBIT 10.7
 
MEDICAL CONNECTIONS HOLDINGS, INC.
2010 STOCK INCENTIVE PLAN
 
STOCK OPTION AGREEMENT
 
THIS STOCK OPTION AGREEMENT (this "Agreement"), is made and effective as of the
10th day of January 2012 (the "Grant Date"), by and between Medical Connections
Holdings, Inc., a Florida corporation ("MCH" or the "Company"), and  __________
(the "Optionee").
 
W I T N E S S E T H:
 
WHEREAS, MCH is desirous of increasing the incentive of the Optionee whose
contributions are important to the continued success of MCH.
 
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, MCH hereby grants the Optionee options to purchase
shares of Common Stock of MCH pursuant to the Medical Connections Holdings, Inc.
2010 Stock Incentive Plan, as currently in effect or modified hereafter (the
"Plan"), upon the following terms and conditions.  Capitalized terms not defined
herein shall have the meaning ascribed thereto in the Plan.
 
1. GRANT OF OPTION
 
Subject to the terms and conditions of this Agreement and the Plan, MCH hereby
grants to the Optionee an Option to purchase an aggregate of Twenty Five
Thousand (25,000) shares (the "Option Shares") of MCH's Common Stock.
 
2. EXERCISE PRICE
 
The Exercise Price of this Option shall be $.32 per Option Share.
 
3. TERM AND VESTING OF OPTION
 
(a) Option Period.  Subject to the provisions of the Plan,  this Option shall
terminate and all rights to purchase shares hereunder shall cease no later than
the tenth (10th) anniversary of the Grant Date.
 
(b) Vesting and Exercisability.  These Options shall be fully vested as of the
Grant Date.
 
(c) Termination of Employment. The terms on which the Optionee can exercise his
Options after termination of his employment are set forth in the Plan.
 
 
1

--------------------------------------------------------------------------------

 
 
4. MANNER OF EXERCISE AND PAYMENT
 
This Option may be exercised in accordance with Section 6 of the Plan.
 
5. REPRESENTATIONS OF OPTIONEE
 
In connection with the grant of this Option, Optionee represents and warrants to
the Company that:
 
(a) The Option Shares to be acquired by Optionee pursuant to this Option will be
acquired for Optionee's own account and not with a view to, or intention of,
distribution thereof in violation of the Securities Act of 1933, as amended from
time to time (the "Securities Act"), or any applicable state securities laws and
the Option Shares will not be disposed of in contravention of the Securities Act
or any applicable state securities laws;
 
(b) Optionee is sophisticated in financial matters and is able to evaluate the
risks and benefits of the investment in the Option Shares;
 
(c) Optionee is able to bear the economic risk of his investment in the Option
Shares for an indefinite period of time because the Option Shares have not been
registered under the Securities Act and, therefore, cannot be sold unless
subsequently registered under the Securities Act or an exemption from such
registration is available; and
 
(d) Optionee has had an opportunity to ask questions and receive answers
concerning the term and conditions of the grant and exercise of this Option and
has had full access to such other information concerning the Plan and the
Company as he has requested.
 
6. MISCELLANEOUS
 
(a) Binding Nature of Agreement.  This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective estate, devisee, heir
at law, successors and permitted assigns.
 
(b) No Third-Party Beneficiaries.  This Agreement shall not confer any rights or
remedies upon any person other than the parties and their respective successors
and permitted assigns.
 
(c) Entire Agreement; Amendments.  This Agreement (including the documents and
exhibits referred to herein) constitutes the entire agreement among the parties
and supersedes any prior understandings, agreements, or representations by or
among the parties, written or oral, that may have related in any way to the
subject matter hereof.  This Agreement may not be amended, supplemented, or
modified in whole or in part except by an instrument in writing signed by the
party or parties against whom enforcement of any such amendment, supplement, or
modification is sought.
 
(d) Counterparts.  This Agreement may be executed in one or more counterparts,
each of which will be deemed an original and all of which together will
constitute one and the same instrument.


 
[SIGNATURES ON FOLLOWING PAGE]
 
 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
 
 

  MEDICAL CONNECTIONS HOLDINGS, INC.          
 
By:
        Name:       Title:               OPTIONEE:                       Address
for notices:                                                          



3
 
 